Mr. Justice Wilkin delivered the opinion of the court: It is insisted that the county court was without jurisdiction to.adjudge the assignee guilty of contempt and impose the punishment inflicted upon him. It is well settled that courts having jurisdiction of the subject matter and over the persons of parties may lawfully enforce obedience to their orders by proceeding against them as for contempt. In such case the proceeding is not a criminal one, as in case of punishment for contempt committed in the presence of the court or for contempt of its process, but is a civil proceeding for the benefit of those interested in the enforcement of the judgments, orders or decrees of the court. Section 14 of our statute entitled “Voluntary Assignments” (1 Starr & Cur. chap. 72, p. 1307,) provides: “Full authority and jurisdiction is hereby conferred upon county courts, and the judges thereof, to execute and carry out the provisions of this act.” Section 7 of the same act gives that court full jurisdiction and power over the assignee in the insolvent proceeding, and authorizes it, by citation and attachment, to compel him to proceed in the faithful execution of the duties required by the act, “and to obey the order of such court when in session, or the said judge when not in session, in relation to the complete and final settlement, distribution and paying over of the proceeds derived from said trust, or any part thereof, until a final settlement and distribution is made.” We have held in Freydendall v. Baldwin, 103 Ill. 325, Hanchett v. Waterhury, 115 id. 220, and other cases, that the county court, under these provisions, has complete control over the settlement of assigned estates, and that other courts have no power to interfere with the exercise of that jurisdiction. In other words, the county court, in the settlement of insolvent estates, under this statute is not, as seems to be assumed by counsel for appellant, a court of limited jurisdiction, but, on the contrary, in such matters is not only a court of general but of exclusive jurisdiction. No reason, therefore, appears why it may not, as a court of general chancery or common law jurisdiction, enforce obedience to its judgments and decrees by proceedings of this character. It is contended, however, that the assignee was not bound to obey the order directing him to pay the claims in question because that order was not authorized by the allegations in the petition, etc., and because the order went beyond the scope and prayer of the petition. It is well settled that in a proceeding for contempt in failing to obey an order of the court, the respondent may question the order which he is charged with refusing to obey only in so far as he can show it to be absolutely void, and cannot be heard to say that it is merely erroneous, however flagrantly it may appear to be so. (Leopold v. People, 140 Ill. 552, and cases there cited; People v.Weigley, 155 id. 491.) This results from the well settled rule that judgments of courts cannot be attacked collaterally for mere irregularities in the proceeding, however erroneous they may be. In this case, exemption from obedience to the order is not claimed because of inability to comply with it arising from anything that has occurred since the order was made, but wholly upon the ground that the court erroneously entered that order. To sustain that defense would amount to no less than allowing the party to be the judge in his own case. In all such cases the remedy of the complaining party is by appeal or writ of error, and not by attempting to stand in defiance thereof. We have been able to discover no reversible error in this record, and the judgment of the Appellate Court will be affirmed. Judgment affirmed.